Citation Nr: 9932891	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  99-21 342	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to May 
1971 and from February 1982 to February 1985.

The issue of eligibility for the payment of attorney fees 
from past-due benefits was raised sua sponte by the Board of 
Veterans' Appeals (Board) on its own motion.  See 38 U.S.C.A. 
§ 5904(c)(2) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(i) 
(1999).  The veteran and the attorney were notified of this 
action by a letter dated in April 1999 and a letter dated in 
September 1999, and were advised therein that they were to 
submit any evidence or argument concerning this matter 
directly to the Board within 30 days.  No response has been 
received from the attorney or the veteran.  



FINDINGS OF FACT

1.  In February 1999, the veteran filed a claim for aid and 
attendance as a result of treatment for lung cancer in August 
1998.  

2.  In a March 1999 rating decision, the Regional Office (RO) 
granted entitlement to service connection for poorly 
differentiated squamous cell carcinoma in the right lung with 
mediastinal and hilar metastasis, secondary to Agent Orange 
exposure, evaluated as 100 percent disabling, effective 
February 10, 1999.  The RO also granted entitlement to 
special monthly compensation based on being housebound, 
effective February 10, 1999.  

3.  In a June 1999 rating decision, the RO granted 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person, 
effective February 10, 1999.



CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
and the veteran for representational services before the 
Department of Veterans Affairs (VA) have not been met; 
entitlement to attorney fees from past-due benefits as they 
pertain to the grant of entitlement to service connection for 
poorly differentiated squamous cell carcinoma in the right 
lung with mediastinal and hilar metastasis, secondary to 
Agent Orange exposure, evaluated as 100 percent disabling, 
effective February 10, 1999; entitlement to special monthly 
compensation based on being housebound effective February 10, 
1999; and entitlement to special monthly compensation based 
on the need for the regular aid and attendance of another 
person effective February 10, 1999, is denied.  38 U.S.C.A. 
§ 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1999, the veteran filed a claim for aid and 
attendance benefits as a result of treatment for lung cancer 
in August 1998.  

In a March 1999 rating decision, the RO granted entitlement 
to service connection for poorly differentiated squamous cell 
carcinoma in the right lung with mediastinal and hilar 
metastasis, secondary to Agent Orange exposure, evaluated as 
100 percent disabling, effective February 10, 1999.  The RO 
also granted entitlement to special monthly compensation 
based on being housebound, effective February 10, 1999.  The 
RO deferred a determination of the issue of entitlement to 
aid and attendance.

In an April 1999 letter, the RO informed the veteran that he 
was entitled to the payment of benefits from March 1, 1999.  
It was noted that the maximum attorney fee payable, 20 
percent of past-due benefits, computed as $47.60, had been 
withheld, pending a determination by the Board of the 
eligibility for the payment of attorney fees from such past-
due benefits.  

In a June 1999 rating decision, the RO granted entitlement to 
special monthly compensation based on the need for the 
regular aid and attendance of another person, effective 
February 10, 1999.

In an August 1999 letter, the RO informed the veteran that he 
was entitled to the payment of benefits from March 1, 1999.  
It was noted that the maximum attorney fee payable, 20 
percent of past-due benefits, computed as $197.60, had been 
withheld, pending a determination by the Board of eligibility 
for the payment of attorney fees from such past-due benefits.

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1998).

Analysis

In this case, the criteria for eligibility for entitlement to 
attorney fees from past-due benefits with respect to the 
issues of entitlement to service connection for poorly 
differentiated squamous cell carcinoma in the right lung with 
mediastinal and hilar metastasis, secondary to Agent Orange 
exposure; entitlement to special monthly compensation based 
on being housebound; and entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person have not been met.  The record 
reflects that these issues were resolved in favor of the 
veteran by the RO, without an appeal to the Board.  Thus, the 
Board has not issued a final decision with respect to these 
issues.  

Thus, although the veteran received a favorable decision with 
respect to the issues of entitlement to service connection 
for poorly differentiated squamous cell carcinoma in the 
right lung with mediastinal and hilar metastasis, secondary 
to Agent Orange exposure; entitlement to special monthly 
compensation based on being housebound; and entitlement to 
special monthly compensation based on the need for the 
regular aid and attendance of another person and is thereby 
entitled to receive past-due benefits, attorney fees from 
these past-due benefits cannot be paid.  See 38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609.



ORDER

Eligibility for the direct payment of attorney fees from 
past-due benefits with respect to the grant of entitlement to 
service connection for poorly differentiated squamous cell 
carcinoma in the right lung with mediastinal and hilar 
metastasis, secondary to Agent Orange exposure, evaluated as 
100 percent disabling, effective February 10, 1999; 
entitlement to special monthly compensation based on being 
housebound effective February 10, 1999; and entitlement to 
special monthly compensation based on the need for the 
regular aid and attendance of another person effective 
February 10, 1999, is not established.


		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


